Hanson, J.
The agreed statement shows that the defendant is a fraternal benefit association, whose principal object is to establish by monthly contributions by the members “a benefit fund for sick associates, and after their death for the heirs.” The plaintiff is a member. It does not appear that any benefit certificate was issued to him. But at the time he became a member, under the by-laws, sick members were entitled to benefits at the rate of $5 a week for thirteen weeks in each year. After the plaintiff became ill, and after he had received $325, as sick benefits, the defendant amended its by-law so as to limit the total amount any sick member would be entitled to receive to $325, or $3 a week for sixty-five weeks. And the defendant, relying upon the amended by-law, refuses to pay any more sick benefits to the plaintiff. The plaintiff contends that the amendment, adopted after he became ill, does not affect his lights.
We think the plaintiff’s contention must be sustained. We are not called upon to consider the general question whether a fraternal benefit society may, by amendment of its by-laws increase its assessment rates, or reduce its sick or death benefits, so as to affect existing members. The authorities seem to be divided irreconcilably on this question. The leading case in support of the power is Reynolds v. Royal Arcanum, 192 Mass., 150. The leading case opposed is Wright v. Maccabees, 196 N. Y., 391.
The question here is whether after a member has become ill, and his right to sick benefits has attached, the society can defeat his right and repudiate its existing obligation by amending its bylaws. If so, it is an easy way to discharge liabilities. We think it cannot. Such an amendment is wholly unreasonable and void, as respects liabilities already incurred. Becker v. Berlin Beneficial Society, 144 Pa. St., 232, is exactly in point.

Judgment for plaintiff.


Damages to be assessed at nisi prius.